DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is responsive to the amendment filed on 02/24/2022.  As directed by the amendment: claims 6 and 14 are have been withdrawn.  Thus, claims 1-5, 7-13, 15, and 16 are presently pending in this application.
Response to Amendment
	Applicant’s arguments with respect to claims 1-5, 8-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Bomkamp (US PGPUB Number 2015/0351941); claims 7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bomkamp as evidenced by Apple (Apple page for the iPhone 6S on February 1st, 2016 (accessed via the WayBackMachine have been fully considered but they are not persusasive. 
	Applicant’s arguments are directed to Bomkamp having a feedback device and an operator controller. Applicant believes that Bomkamp does not suggest a system as recited in claims 1 and 9. These claim limitations are addressed below under the section titled 35 USC 102 Rejections.  
Applicant further argues that the system of the present invention is distinct from Bomkamp for the following reasons: Bomkamp does not disclose a feedback device including at least one of an optical, tactile, acoustic, and thermal output device that indicates the state of the system. 
However, the feedback device of Bomkamp (Fig. 37, container 400 with controller 705 and vibration element 700) includes a tactile output device (Fig. 37, vibration element 700) and can inform a user wearing the socket via vibration when the battery 160 is running low on its charge (paragraph 0066). Therefore, Bomkamp discloses the claimed invention of claims 1 and 9. 
	Objection to claim 2 for has been withdrawn following applicant’s amendments. 
	Rejection under 35 USC 112(b) of claim 10 has been withdrawn following applicant’s amendments. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Bomkamp (US PGPUB Number 2015/0351941). 
Claim 1: Bomkamp discloses a system comprising: at least one orthopedic component (Fig. 37, prosthesis portion 20); comprising: at least one energy store (Fig. 37, battery or power supply 160); a plurality of electronic devices (Fig. 37, GPS unit 710, accelerometer 715, memory unit 720); at least one operator control device (Fig. 33, container 400, see also paragraph 0062, function/parts of remote controller 470 may be incorporated into the container 400), which is assigned to the plurality of electronic devices and coupled thereto (Fig. 33 & 37, see also paragraph 0062, buttons 500-503 may be incorporated into the container and wired to the controller 705, a wired connection to controller 705 would also connect to GPS unit 710, accelerometer 715, and memory unit 720) and a feedback device (Fig 37, container 400, see also paragraph 0066, container can vibrate to indicate when the charge level of battery 160 falls below a certain threshold), which is assigned to the plurality of electronic devices and coupled thereto (Fig. 37, container 400 is coupled to electronic devices: GPS unit 710, accelerometer 715, memory unit 720): wherein the at least one feedback device has at least one feedback element (Fig. 37, container 400 contains vibration element 700), which is embodied as at least one of an optical, tactile, acoustic, and thermal output device (Fig. 37, vibration element 700 is a tactile output device). 
Claim 2: Bomkamp discloses each of the plurality of electronic devices (Fig. 37, controller 705, GPS unit 710, accelerometer 715, memory unit 720,) includes at least one of a drive, a switch, a solenoid, a data processing device, and a sensor (Fig. 37, accelerometer 715 is a sensor that measures acceleration). 
Claim 3: Bomkamp teaches the at least one operator control device (Fig. 33, container 400 with buttons 500-503, see also paragraph 0062, function/parts of remote controller 470 may be incorporated into the container 400) is coupled to the at least one energy store (Fig. 33 & 37, see also paragraph 0062, buttons 500-503 may be incorporated into the container 400 and wired to the controller 705, a wired connection to controller 705 would also connect to battery 160).
             Claim 4: Bomkamp teaches that the at least one operator controller device (Fig. 33, container 400, see also paragraph 0062, function/parts of remote controller 470 may be incorporated into the container 400) is reversibly attached to the at least one orthopedic component (Fig. 37, see also paragraph 0049, container 400 includes separable portions that can be connect to one another around the structural member 410).  
Claim 5: Bomkamp teaches the at least one operator control device (device (Fig. 33, container 400, see also paragraph 0062, function/parts of remote controller 470 may be incorporated into the container 400)) has at least one of a heat sensor, magnetic field sensor, capacitive sensor, optical sensor, proximity sensor, radar-assisted motion sensor, piezo element, and electrical contact (Fig. 37, probe 170a-170n, probe 170 detects temperature) 
Claim 8: Regarding Claim 8, the broadest reasonable interpretation of “form-fit elements”, consistent with the specification (Page 3, Lines 20 – 26), comprises screws, hook-and-loop fasteners, clips, and belts. 
Bomkamp teaches an embodiment (Fig. 33, Paragraph 0062, Lines 17-24) in which the operator controller (Fig. 17, 470) elements and function are incorporated into the container (Fig. 33, 400). Additionally, Bomkamp discloses the container includes separable portion that join around the at least one orthopedic component (Fig. 7, 410). Finally, Bomkamp shows (Figure 33, 400) round head screws in each corner of the container (Fig. 33, 400) for fastening it together.   In summary, Bomkamp discloses the container as the operator controller (Fig. 33) which has round head screws for securing the separable portions around the at least one orthopedic component (Fig. 7,410) 

    PNG
    media_image1.png
    537
    486
    media_image1.png
    Greyscale
Therefore, Bomkamp teaches the at least one operator control (Fig. 17, 470) has at least one of form-fit elements (Fig. 33, 400) and force fit elements (Fig. 33, round head screws on container 400) for securing to the at least one orthopedic component (Fig. 9, 410) 








Claim 9: Bomkamp discloses a system comprising: at least one orthopedic component (Fig. 37, prosthesis portion 20) comprising: at least one energy store (Fig. 37, battery or power supply 160); a plurality of electronic devices (Fig. 37, GPS unit 710, accelerometer 715, memory unit 720); an operator control device (Fig. 33, buttons 500-503 and container 400, see also paragraph 0062, function/parts of remote controller 470 may be incorporated into the container 400, user operates control device by pressing buttons 500-503), which is physically and electrically coupled to the plurality of electronic devices (Fig. 33 & 37, see also paragraph 0062, buttons 500-503 may be incorporated into the container and wired to the controller 705, a wired connection to controller 705 would also connect to GPS unit 710, accelerometer 715, and memory unit 720); and a feedback device (Fig 37, container 400, see also paragraph 0066, container can vibrate to indicate when the charge level of battery 160 falls below a certain threshold), which is physically and electrically coupled to the plurality of electronic devices (Fig. 33 & 37, see also paragraph 0062, buttons 500-503 may be incorporated into the container 400 and wired to the controller 705, a wired connection to controller 705 would also connect to GPS unit 710, accelerometer 715, and memory unit 720), wherein the feedback device has at least one feedback element (Fig. 37, vibration element 700), which is embodied as at least one of an optical, tactile, acoustic, and thermal output device (Fig. 37, vibration element 700 is a tactile output device).
Claim 10: Bomkamp discloses the plurality of electronic devices (Fig. 37, GPS unit 710, accelerometer 715, memory unit 720) comprises at least one of a drive, a switch, a solenoid, a data processing device, and a sensor (Fig. 37, accelerometer 715 is a sensor that measures acceleration).
Claim 11: Bomkamp teaches the at least one operator control device (Fig. 33, buttons 500-503 and container 400, see also paragraph 0062, function/parts of remote controller 470 may be incorporated into the container 400, user operates control device by pressing buttons 500-503) is coupled to the at least one energy store (
Claim 12: Therefore, Bomkamp teaches that the at least one operator controller device (Fig. 33, buttons 500-503 and container 400, see also paragraph 0062, function/parts of remote controller 470 may be incorporated into the container 400, user operates control device by pressing buttons 500-503) is reversibly attached to the at least one orthopedic component (Fig. 37, see also paragraph 0049, container 400 includes separable portions that can be connect to one another around the structural member 410).  
Claim 13: Bomkamp teaches the at least one operator control device (Fig. 17, 470) has at least one of a heat sensor, magnetic field sensor, capacitive sensor, optical sensor, proximity sensor, radar-assisted motion sensor, piezo element, and electrical contact (Fig. 37, probe 170a-170n, probe 170 detects temperature) 

Claim 16: Regarding Claim 16, the broadest reasonable interpretation of “form-fit elements”, consistent with the specification (Page 3, Lines 20 – 26), comprises screws, hook-and-loop fasteners, clips, and belts. 
Bomkamp teaches (Fig. 33, Paragraph 0062, Lines 17-24) in which the operator controller (Fig. 17, 470) elements and function are incorporated onto the container (Fig. 33, 400). Additionally, Bomkamp discloses (Paragraph 0049, Lines 14-20) the container includes separable portions that join around the at least one orthopedic component (Fig. 7, 410). Finally, Bomkamp shows (Figure 33, 400) round head screws in each corner of the container (Fig. 33, 400) for fastening it together.   In summary, Bomkamp discloses the container as the operator controller (Fig. 33) which has round head screws for securing the separable portions around least one orthopedic component (Fig. 7,410) 
Therefore, Bomkamp teaches the at least one operator control (Fig. 17, 470) has at least one of form-fit elements (Fig. 33, 400) and force fit elements (Fig. 33, round head screws on container 400) for securing to the at least one orthopedic component (Fig. 9, 410)
Claims 7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bomkamp as evidenced by Apple (Apple page for the iPhone 6S on February 1st, 2016 (accessed via the WayBackMachine https://web.archive.org/web/20160201232743/http://www.apple.com/iphone-6s/specs/).


    PNG
    media_image2.png
    758
    783
    media_image2.png
    Greyscale









    PNG
    media_image3.png
    892
    687
    media_image3.png
    Greyscale


Claim 7: Bomkamp teaches (Paragraph 0063, Lines 1-9; Fig. 34,) the at least one operator controller device (Fig. 17, 470) is a handheld computing device (Fig. 34, 505), which includes a smartphone. Although the specification does not explicitly state that the smartphone has a microphone and a volume control it is inherently understood by a person having ordinary skill in the art that, at the time of the effective filing date, a smartphone would be equipped with a microphone and a volume control. This is further evidenced as taught on the Apple page for the iPhone 6S on February 1st, 2016 (accessed via the WayBackMachine https://web.archive.org/web/20160201232743/http://www.apple.com/iphone-6s/specs/).
Therefore, Bomkamp teaches the at least one operator control (Fig. 34, 505) has at least one of a brightness sensor and microphone (Fig. 34, smartphone 505, having microphone as evidenced by Apple) and at least one of adaptive brightness and volume control (Fig. 34, smartphone 505, having volume control as evidenced by Apple)
Claim 15: Bomkamp teaches (Paragraph 0063, Lines 1-6) the display (405) and the operator controller (470) are embodied in a handheld computing device, which includes a smartphone. Although the specification does not explicitly state that the smartphone has a microphone and a volume control, it is inherently understood by a person having ordinary skill in the art that, at the time of the effective filing date a smartphone would be equipped with a microphone and a volume control. The principle of inherency is supported in MPEP 2112. This is evidenced on the Apple page for the iPhone 6S on February 1st, 2016 (accessed via the WayBackMachine (https://web.archive.org/web/20160201232743/http://www.apple.com/iphone-6s/specs/).
Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIMILIAN TOBIAS SPENCER whose telephone number is (571)272-8382.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 5712701477.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAXIMILIAN TOBIAS SPENCER/Examiner, Art Unit 4115                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774